—In a proceeding to invalidate petitions requesting "an opportunity to write in the name of an undesignated candidate” in the Liberal Party primary election to be held on September 12, 1978 for the public office of Member of the Assembly from the 18th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, dated August 22, 1978, which declared the petitions invalid. Judgment affirmed, without costs or disbursements (see Matter of Parola v Harwood, 64 AD2d 933). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.